—In three related actions to recover damages for personal injuries, which were to be jointly tried, William Hitter, a defendant in two of the actions, appeals for so much of an order of the Supreme Court, Suffolk County (Jones, J.), entered November 1, 1991, as denied his motion for summary judgment dismissing all claims against him.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
Contrary to the contentions of the appellant, the Supreme Court correctly concluded that there were triable issues of fact as to the occurrence of the accident and whether the appellant was free from negligence (see, CPLR 3212 [b]; Rotuba Extruders v Ceppos, 46 NY2d 223; Crowley v Acampora, 144 AD2d 330). Bracken, J. P., Balletta, Miller and Pizzuto, JJ., concur.